                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 UNITED STATES OF AMERICA                  §
                                           §
 v.                                        §          No. 4:18CR43
                                           §          Judge Mazzant
 FRANK CACOPARDO                           §

                           FINAL ORDER OF FORFEITURE

       This Court entered a Preliminary Order of Forfeiture in the above-captioned

matter on May 23, 2018, pursuant to 18 U.S.C. § 982(a)(l)(c) and 28 U.S.C. § 2461.

       The government published, at www.forfeiture.gov for thirty consecutive days,

notice of this forfeiture and of the intent of the government to dispose of the forfeited

property in accordance with the law and further notifying all third parties of their right to

petition the Court within thirty days for a hearing to adjudicate the validity of their

alleged legal interest in the forfeited property. No parties have filed claims.

       It is HEREBY ORDERED, ADJUDGED and DECREED:

       1.     That the right, title and interest to all of the hereinafter described property,

is hereby condemned, forfeited and vested in the United States of America, and shall be

disposed of according to law.

       2.     That the following property belonging to the defendant who is the subject

of this Order, is hereby condemned and forfeited to the government in accordance with

18 U.S.C. § 982(a)(l)(c) and 28 U.S.C. § 2461:

              a. $4,289,628.78 seized from TD Ameritrade 0473 ($1,500,000.00 from
                 this account to be returned to the defendant) (17-IRS-000367);
                  b. $507,151.91 seized from TD Ameritrade 9191 (17-IRS-000369);

                  c. $1,039,175.24 seized from Frost Bank 0176 (17-IRS-000368);

                  d. $550,000.00 U.S. Currency (17-IRS-000372);

                  e. $40,000.00 U.S. Currency (17-IRS-000373);

                  f. $4,580.00 U.S. Currency (17-IRS-000374);

                  g. $43.50 seized from Stifel Nicolaus Acct. 8236 (17-IRS-000370);

                  h. $16,111.37 seized from Morgan Stanley Acct. 0129 (17-IRS-000371);
                     and

                  i. $2,455,012.06 seized from TD Ameritrade 5643 (17-ICE-001012).

           3.     No claims have been filed by any party with respect to the forfeiture.

           4.     Pursuant to the agreement of the parties, the government shall return the

    following assets to the defendant.

                  a.     Men's Rolex-gold face, leather band (17-IRS-000377);

                  b.     Men's Rolex-silver & gold band, blue face (17-IRS-000378) and

                  c.     Men's Rolex, silver (17-IRS-000379)
.                 d.     $1,500,000.00 in U.S. Currency to be paid from the $4,289,628.78 seized
                         from TD Ameritrade 0473.

           4.     That the forfeited property shall be disposed of by the United States and/or

    the custodial agency in such manner as the United States Attorney General may direct.

          SIGNED this 12th day of October, 2018.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
